Sorry, DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5th, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Page 6, filed March 31, 2022, with respect to 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant’s arguments, see Page 6, filed March 31, 2022, with respect to prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Allowable Subject Matter
Claims 34-35, 37-43, and 46-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 34, Geissenhoener (20150088404; already of record from IDS) in view of Cho (US 2014/0077931; already of record) is the closest prior art of record.  Geissenhoener in view of Cho teach of a system comprising a controller programmed to:
activate a primary parked mode or a secondary parked mode for a vehicle based on at least one of activation data from a user interface device in communication with the vehicle or vehicle position data, wherein the primary parked mode specifies a first set of vehicle components and the secondary parked mode specifies a second set of vehicle components, wherein components in the first set are different than components in the second set; and
actuate the first or second set of vehicle components from an in-use state to a parked state based on the activated parked mode; 
wherein the user interface device includes a primary portion and a secondary portion, and the user interface device is configured to transmit a user input indicating selection of the primary portion or the secondary portion to the controller…

However, Geissenhoener in view of Cho does not teach of the user input from the primary portion includes an instruction to control a vehicle component, and the user input from the secondary portion includes the activation data and the instruction to control the vehicle component.  There was no mention within the references found of the user input from the secondary portion includes the activation data and the instruction to control the vehicle component, as this would require both the activation data that is used to activate the primary or secondary mode as well as the instruction to control the vehicle component to both be sent with one user input from a secondary portion.  This limitation was not found in the prior art so therefore the claim is allowable.  
In regards to claims 35, 37-43, and 46-53, the claims are dependent upon allowable claim 34 and are therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                          

/JAMES M MCPHERSON/Examiner, Art Unit 3663